424 F.2d 285
UNITED STATES of America, Appellee,v.Henry SCOTT, Appellant.
No. 13951.
United States Court of Appeals, Fourth Circuit.
Argued March 4, 1970.
Decided April 9, 1970.

Coming B. Gibbs, Jr., Charleston, S. C. (Court-appointed counsel) [Gibson, Gibbs & Krawcheck, Charleston, S. C., on the brief], for appellant.
Thomas P. Simpson, Asst. U. S. Atty. (Joseph O. Rogers, Jr., U. S. Atty., on the brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BOREMAN and WINTER, Circuit Judges.
PER CURIAM:


1
In this Selective Service case, after conviction of failure to report for physical examination and failure to report for induction, the defendant contends venue was in Southern District of New York, where the defendant then resided, rather than in the District of South Carolina, where he was registered and where he was instructed to report. While he could have obtained permission to report in New York and, had he refused to be inducted after reporting there, venue would have been in New York, this defendant did nothing. His default was in his failure to report in South Carolina, and the proceedings were required to be instituted in that District. Johnston v. United States, 351 U.S. 215, 76 S.Ct. 739, 100 L.Ed. 1097.


2
We have considered the other contentions on appeal and find them without merit.


3
Affirmed.